Citation Nr: 0103748	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-19 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating determination 
of the Waco Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In his August 1999 substantive appeal, the veteran noted that 
he had been diagnosed as having PTSD at the Dallas VA Medical 
Center (MC).  While treatment records were apparently 
obtained from the Dallas VAMC for the period covering up to 
March 1998, it does not appear that attempts have been made 
to obtain additional treatment records subsequent to that 
time.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions that 
are subsequently issued should also be 
considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for PTSD.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The RO should also request that the 
veteran provide any additional details 
regarding the stressors to which he 
alleges he was exposed in service. These 
details should include dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their full names, 
ranks, units of assignment or any other 
identifying details.  The veteran must be 
asked to be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.

4.  The RO should attempt to secure the 
veteran's service personnel records and 
to obtain credible supporting evidence 
for the reported stressors from 
appropriate service department sources.  
The veteran should also be invited to 
submit credible supporting evidence of 
his claimed stressors.

5.  Following the above, the veteran 
should be afforded an appropriate VA 
psychiatric examination in order to 
determine the nature, extent of severity, 
and etiology of any psychiatric 
disorder(s), including PTSD, determined 
to be present.  The RO is to stress to 
the veteran the seriousness of the 
scheduled examination, the importance of 
a definite psychiatric diagnosis, and the 
obligation of reporting to the 
examination at the proper place and time.  
The examiner must review the claims file 
including a copy of this remand prior to 
completion of the examination.  Any 
further indicated special studies to 
include psychology studies and PTSD 
subscales should also be conducted. 

The examiner should report all Axis I and 
II diagnoses present, if any, discuss any 
psychosocial stressors, and resolve any 
conflicts found between the findings and 
the diagnostic findings noted in the 
evidence associated with the claims file.  
If the examiner diagnoses PTSD, the 
examiner should specify the stressor or 
stressors that support that diagnosis.  
The examination report should reflect 
review of pertinent material in the 
claims folder.

6.  If the examiner diagnoses PTSD on the 
basis of an inservice stressor not 
previously considered, the RO should take 
all necessary steps to secure credible 
supporting evidence for that stressor.

7.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is so notified by the RO.  However, the 
veteran is hereby notified that failure without good cause 
shown to report for a scheduled VA examination may adversely 
affect the outcome of his claim.  38 C.F.R. § 3.655 (2000).

(Continued On Next Page)





		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




